Citation Nr: 0917111	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-18 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected sinusitis.  

2.  Entitlement to an initial compensable evaluation for 
service-connected chronic otitis media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1981 to 
August 2002. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the RO received additional private 
medical records in May 2006, subsequent to the issuance of 
the April 2006 Statement of the Case (SOC).  These records 
from 1999 to 2006 provide detailed information regarding the 
type of symptoms the Veteran displayed and treatment he 
underwent for his sinusitis and chronic otitis media 
disabilities, which is pertinent to the issues on appeal.  
Under 38 C.F.R. § 19. 31, the addition of such records to the 
claims file warrants the issuance of an SSOC addressing the 
new records, but such action has not been taken to date.  The 
absence of an SSOC constitutes a procedural defect warranting 
a remand for corrective action.  See 38 C.F.R. § 19.9 (2008).

The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that, in a claim 
for an increased rating, the Board erred in relying on a 23-
month-old examination where the appellant submitted evidence 
to indicate there had been a material change in his 
disability since that examination); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Reexamination will 
be requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See 38 C.F.R. § 3.327(a) (2008).  

As to the claims for increased initial evaluations for 
sinusitis and chronic otitis media, the Board notes that the 
Veteran last underwent a VA medical examination for these 
disabilities in March 2003, more than six years ago.  The 
lapse of time since this examination, in and of itself, would 
not warrant a new examination.  See VAOPGCPREC 11-95 (April 
7, 1995).  That notwithstanding, in a December 2005 letter, 
the Veteran's private physician indicated that the Veteran's 
sinusitis and chronic otitis media had worsened and private 
treatment records provide some indication to support that 
assertion.  Under such circumstances, where the Veteran has 
indicated an increased level of severity, a reexamination is 
warranted.  Id.  Therefore, the Board finds that a thorough 
and contemporaneous VA examination would certainly assist the 
Board in clarifying the current severity of the Veteran's 
disabilities.  Such examination would be instructive with 
regard to the appropriate disposition of the claim under 
appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examination(s) to determine the current 
nature and severity of his service-
connected sinusitis and chronic otitis 
media.  All necessary testing should be 
conducted, and the examiner(s) should also 
provide a full description of the effects 
of the disability upon the Veteran's 
employment and daily life, including any 
manifest limitation of activity alleged by 
the Veteran.  The claims folder must be 
made available to and be reviewed by the 
examiner in connection with the 
examination.

2.  After completion of the above 
development, the issues should be 
readjudicated, with consideration of all 
evidence added to the claims file since 
the April 2006 SOC, to specifically 
include the private medical records the 
Veteran sent in May 2006.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




